Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is rejected as indefinite because claim 20 appears to be missing a word or words in the limitation (emphasized) "… the question is obtained after-sales personnel through at least one of a voice call from a user of the target product, and a forum.."  This limitation is not clear because it is not clear how the question is being obtained (i.e. it is not clear if the question should be obtained during a call with after-sales personnel or the question should be obtained by after-sales personnel, etc.),  For the purposes of analyzing the claim set, Examiner is interpreting the limitation as requiring the question be obtained as part of an call to after-sales personnel

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 13, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al, US Pub. No. 2018/0218374, herein referred to as "Shah".
Regarding claim 1, Shah teaches:
receiving a question for a target product (user provides a query, e.g. ¶[0086] and Fig. 10, ref. char. 1004; see also e.g. ¶[0059] and Fig. 4, ref. char. 404b showing example of user query); 
obtaining a knowledge graph constructed in advance for the target product (a reply to the query is identified from a knowledge base, ¶[0088] and Fig. 10, ref. char. 1022; see also ¶[0034] noting the knowledge based utilizes a knowledge graph), 
wherein the knowledge graph comprises entities and a relationship among the entities (knowledge graph comprises a network of interconnected nodes and branches,¶[0034]), 
and the entities at least comprise one question for the target product and a corresponding answer (knowledge base stores questions and answers, ¶¶[0047], [0069]); 
and determining an answer corresponding to the question based on the relationship among the entities comprised in the knowledge graph (a reply to the query is identified from a knowledge base, ¶[0088] and Fig. 10, ref. char. 1022; see also e.g. ¶¶[0059]-[0060] and Fig. 4, ref chars. 406b, 406c showing example replies).  
Regarding claim 18, Shah teaches all the limitations of claim 1 and further teaches:
outputting the answer through at least one of an audio signal and a visual signal (depicts response in user interface, e.g. ¶[0060] and Fig. 4, ref. char. 406c).  

Regarding claim 7, Shah teaches:
a processor; and memory storing instructions for execution by the processor; wherein the processor is configured to (processor, memory, and instructions, ¶¶[0090]-[0091]): 
receive a question for a target product (user provides a query, e.g. ¶[0086] and Fig. 10, ref. char. 1004; see also e.g. ¶[0059] and Fig. 4, ref. char. 404b showing example of user query); 
obtain a knowledge graph constructed in advance for the target product (a reply to the query is identified from a knowledge base, ¶[0088] and Fig. 10, ref. char. 1022; see also ¶[0034] noting the knowledge based utilizes a knowledge graph), 
wherein the knowledge graph comprises entities and a relationship among the entities (knowledge graph comprises a network of interconnected nodes and branches,¶[0034]), 
and the entities at least comprise one question for the target product and a corresponding answer (knowledge base stores questions and answers, ¶¶[0047], [0069]); 
and determine an answer corresponding to the question based on the relationship among the entities comprised in the knowledge graph (a reply to the query is identified from a knowledge base, ¶[0088] and Fig. 10, ref. char. 1022; see also e.g. ¶¶[0059]-[0060] and Fig. 4, ref chars. 406b, 406c showing example replies).  

Regarding claim 13, Shah teaches:
A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of an electronic device, causes the electronic device to perform a method for determining an answer to a question of a product, the method comprising (non-transitory computer-readable medium and instructions, ¶[0090]):
 receiving a question for a target product (user provides a query, e.g. ¶[0086] and Fig. 10, ref. char. 1004; see also e.g. ¶[0059] and Fig. 4, ref. char. 404b showing example of user query); 
obtaining a knowledge graph constructed in advance for the target product (a reply to the query is identified from a knowledge base, ¶[0088] and Fig. 10, ref. char. 1022; see also ¶[0034] noting the knowledge based utilizes a knowledge graph), 
wherein the knowledge graph comprises entities and a relationship among the entities (knowledge graph comprises a network of interconnected nodes and branches,¶[0034]), 
and the entities at least comprise one question for the target product and a corresponding answer (knowledge base stores questions and answers, ¶¶[0047], [0069]); 
and determining an answer corresponding to the question based on the relationship among the entities comprised in the knowledge graph (a reply to the query is identified from a knowledge base, ¶[0088] and Fig. 10, ref. char. 1022; see also e.g. ¶¶[0059]-[0060] and Fig. 4, ref chars. 406b, 406c showing example replies).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 6, 8, 11, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of McAteer et al, US Pub. No. 2020/0004875, herein referred to as "McAteer".
Regarding claim 2, Shah teaches all the limitations of claim 1 and further teaches:
wherein the knowledge graph is constructed in advance by: obtaining a sample question and a sample answer for the target product (stores queries and answers, ¶[0034]; see also ¶[0069] discussing applying machine learning to past user interactions).
However Shah does not teach but McAteer does teach:
performing semantic understanding on the sample question and the sample answer (receives training data of questions and answers, ¶[0070], and identifies disjoint words, ¶[0071]; see also ¶[0059] noting disjoint pairs are non-obvious sematic relationships); 
determining a correlation between the sample question and the sample answer subjected to the semantic understanding (builds graph of disjoin question and answers, ¶[0072]; see also Fig. 3 summarizing process); 
and generating the knowledge graph by taking the correlation as an edge and taking the sample question and the sample answer as the entities (the graph is made up of question word nodes and answer word nodes, which are connected by edges, ¶¶[0075]-[0076]).  
Further, it would have been obvious at the time of filing to combine the automated query resolution of Shah with the use of questions and answers as training data to build a graph as taught by McAteer because Shah suggests doing so, see MPEP 2143.I.G..  That is, Shah teaches responding to customer questions using a knowledge graph, e g. ¶[0034], and machine learning, ¶¶[0031], [0069].  One of ordinary skill would have recognized the knowledge graph and machine learning would need to be trained before it could be used and accordingly would have trained the model in Shah using questions and answers as training data, e.g. as taught by McAteer. 
Regarding claim 5, the combination of Shah and McAteer teaches all the limitations of claim 2 and Shah further teaches:
wherein the sample question comprises a question received from a public media for the target product, and/or a question received after sales for the target product; and the sample answer comprises an answer corresponding to the question received from the public media for the target product, and/or an answer corresponding to the question received after sales for the target product (knowledge base includes public information like technical community forums, ¶[0034] and online question-answer forums, ¶[0069]).  
Regarding claim 6, the combination of Shah and McAteer teaches all the limitations of claim 1 and Shah further teaches:
outputting the plurality of answers sorted (depicts responses in user interface, e.g. ¶[0037]).  
However Shah does not teach but McAteer does teach:
wherein, in responding to determining a plurality of answers, the method further comprises: determining a plurality of correlations between the plurality of answers and the question based on the knowledge graph (adds edges between question and answers, ¶[0092]); 
sorting the plurality of answers based on a descending order of the plurality of correlations (uses training data to rank answers, ¶[0052]; see also ¶[0090] discussing using weightings for ranking).
Further, it would have been obvious at the time of filing to combine the automated query resolution of Shah with the use of questions and answers as training data to build a graph as taught by McAteer because Shah suggests doing so, see MPEP 2143.I.G..  That is, Shah teaches responding to customer questions using a knowledge graph, e g. ¶[0034], and machine learning, ¶¶[0031], [0069].  One of ordinary skill would have recognized the knowledge graph and machine learning would need to be trained before it could be used and accordingly would have trained the model in Shah using questions and answers as training data, e.g. as taught by McAteer. 

Regarding claim 8, Shah teaches all the limitations of claim 7 and further teaches:
wherein the processor is further configured to construct the knowledge graph in advance by the following ways: obtaining a sample question and a sample answer for the target product (stores queries and answers, ¶[0034]; see also ¶[0069] discussing applying machine learning to past user interactions).
However Shah does not teach but McAteer does teach:
performing semantic understanding on the sample question and the sample answer (receives training data of questions and answers, ¶[0070], and identifies disjoint words, ¶[0071]; see also ¶[0059] noting disjoint pairs are non-obvious sematic relationships); 
determining a correlation between the sample question and the sample answer subjected to the semantic understanding (builds graph of disjoin question and answers, ¶[0072]; see also Fig. 3 summarizing process); 
and generating the knowledge graph by taking the correlation as an edge and taking the sample question and the sample answer as the entities (the graph is made up of question word nodes and answer word nodes, which are connected by edges, ¶¶[0075]-[0076]).  
Further, it would have been obvious at the time of filing to combine the automated query resolution of Shah with the use of questions and answers as training data to build a graph as taught by McAteer because Shah suggests doing so, see MPEP 2143.I.G..  That is, Shah teaches responding to customer questions using a knowledge graph, e g. ¶[0034], and machine learning, ¶¶[0031], [0069].  One of ordinary skill would have recognized the knowledge graph and machine learning would need to be trained before it could be used and accordingly would have trained the model in Shah using questions and answers as training data, e.g. as taught by McAteer. 
Regarding claim 11, the combination of Shah and McAteer teaches all the limitations of claim 8 and Shah further teaches:
wherein the sample question comprises a question received from a public media for the target product, and/or a question received after sales for the target product; and the sample answer comprises an answer corresponding to the question received from the public media for the target product, and/or an answer corresponding to the question received after sales for the target product (knowledge base includes public information like technical community forums, ¶[0034] and online question-answer forums, ¶[0069]).  
Regarding claim 12, the combination of Shah and McAteer teaches all the limitations of claim 7 and Shah further teaches:
output the plurality of answers sorted (depicts responses in user interface, e.g. ¶[0037]).  
However Shah does not teach but McAteer does teach:
wherein, in responding to determining a plurality of answers, the method further comprises: determine a plurality of correlations between the plurality of answers and the question based on the knowledge graph (adds edges between question and answers, ¶[0092]); 
sort the plurality of answers based on a descending order of the plurality of correlations (uses training data to rank answers, ¶[0052]; see also ¶[0090] discussing using weightings for ranking).
Further, it would have been obvious at the time of filing to combine the automated query resolution of Shah with the use of questions and answers as training data to build a graph as taught by McAteer because Shah suggests doing so, see MPEP 2143.I.G..  That is, Shah teaches responding to customer questions using a knowledge graph, e g. ¶[0034], and machine learning, ¶¶[0031], [0069].  One of ordinary skill would have recognized the knowledge graph and machine learning would need to be trained before it could be used and accordingly would have trained the model in Shah using questions and answers as training data, e.g. as taught by McAteer. 

Regarding claim 14, Shah teaches all the limitations of claim 13 and further teaches:
constructing the knowledge graph in advance by: obtaining a sample question and a sample answer for the target product (stores queries and answers, ¶[0034]; see also ¶[0069] discussing applying machine learning to past user interactions).
However Shah does not teach but McAteer does teach:
performing semantic understanding on the sample question and the sample answer (receives training data of questions and answers, ¶[0070], and identifies disjoint words, ¶[0071]; see also ¶[0059] noting disjoint pairs are non-obvious sematic relationships); 
determining a correlation between the sample question and the sample answer subjected to the semantic understanding (builds graph of disjoin question and answers, ¶[0072]; see also Fig. 3 summarizing process); 
and generating the knowledge graph by taking the correlation as an edge and taking the sample question and the sample answer as the entities (the graph is made up of question word nodes and answer word nodes, which are connected by edges, ¶¶[0075]-[0076]).  
Further, it would have been obvious at the time of filing to combine the automated query resolution of Shah with the use of questions and answers as training data to build a graph as taught by McAteer because Shah suggests doing so, see MPEP 2143.I.G..  That is, Shah teaches responding to customer questions using a knowledge graph, e g. ¶[0034], and machine learning, ¶¶[0031], [0069].  One of ordinary skill would have recognized the knowledge graph and machine learning would need to be trained before it could be used and accordingly would have trained the model in Shah using questions and answers as training data, e.g. as taught by McAteer. 
Regarding claim 17, the combination of Shah and McAteer teaches all the limitations of claim 14 and Shah further teaches:
wherein the sample question comprises a question received from a public media for the target product, and/or a question received after sales for the target product; and the sample answer comprises an answer corresponding to the question received from the public media for the target product, and/or an answer corresponding to the question received after sales for the target product (knowledge base includes public information like technical community forums, ¶[0034] and online question-answer forums, ¶[0069]).  
Regarding claim 18, the combination of Shah and McAteer teaches all the limitations of claim 13 and Shah further teaches:
outputting the sorted plurality of answers (depicts responses in user interface, e.g. ¶[0037]).  
However Shah does not teach but McAteer does teach:
wherein, in response to determining a plurality of answers, the method further comprises: determining a plurality of correlations between the plurality of answers and the question based on the knowledge graph (adds edges between question and answers, ¶[0092]); 
sorting the plurality of answers based on a descending order of the plurality of correlations (uses training data to rank answers, ¶[0052]; see also ¶[0090] discussing using weightings for ranking).
Further, it would have been obvious at the time of filing to combine the automated query resolution of Shah with the use of questions and answers as training data to build a graph as taught by McAteer because Shah suggests doing so, see MPEP 2143.I.G..  That is, Shah teaches responding to customer questions using a knowledge graph, e g. ¶[0034], and machine learning, ¶¶[0031], [0069].  One of ordinary skill would have recognized the knowledge graph and machine learning would need to be trained before it could be used and accordingly would have trained the model in Shah using questions and answers as training data, e.g. as taught by McAteer. 

Claim(s) 3, 4, 9, 10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of McAteer, further in view of Wu, US Pub. No. 2018/0150739, herein referred to as "Wu".
Regarding claim 3, the combination of Shah and McAteer teaches all the limitations of claim 2 and does not teach but Wu does teach:
wherein the determining the correlation between the sample question and the sample answer subjected to the semantic understanding comprises: determining the correlation between the sample question and the sample answer subjected to the semantic understanding based on an angle and/or distance between a question word vector corresponding to the sample question and an answer word vector corresponding to the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance).  
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data of Shah and McAteer with the similarity scoring of Wu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, McAteer teaches building a graph based on relationships between questions and answers, e.g. ¶[0112].  One of ordinary skill would have recognized the benefit of quantifying the similarities between the questions and answers and accordingly would have determined a similarity score between the questions and answers, e.g. as taught by Wu.
Regarding claim 4, the combination of Shah and McAteer teaches all the limitations of claim 2 and does not teach but Wu does teach:
wherein the determining the correlation between the sample question and the sample answer subjected to the semantic understanding comprises: obtaining quality information of the sample answer and/or information of a user providing the sample answer (training data includes good and bad answers, ¶[0092]); 
determining a first correlation between the sample question and the sample answer subjected to the semantic understanding based on the quality information and/or information of the user (computes margin between questions and good and bad answers, ¶[0092]); 
determining a second correlation between the sample question and the sample answer subjected to the semantic understanding based on an angle and/or distance between a question word vector corresponding to the sample question and an answer word vector corresponding to the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance); 
and determining the correlation between the sample question and the sample answer subjected to the semantic understanding based on the first correlation and the second correlation (computes similarity between questions and answers based on margin between questions and good and bad answers and vectors, ¶[0092]).  
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data of Shah and McAteer with the similarity scoring of Wu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, McAteer teaches building a graph based on relationships between questions and answers, e.g. ¶[0112].  One of ordinary skill would have recognized the benefit of quantifying the similarities between the questions and answers and accordingly would have determined a similarity score between the questions and answers, e.g. as taught by Wu.

Regarding claim 9, the combination of Shah and McAteer teaches all the limitations of claim 8 and does not teach but Wu does teach:
wherein the determining the correlation between the sample question and the sample answer subjected to the semantic understanding comprises: determining the correlation between the sample question and the sample answer subjected to the semantic understanding based on an angle and/or distance between a question word vector corresponding to the sample question and an answer word vector corresponding to the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance).  
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data of Shah and McAteer with the similarity scoring of Wu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, McAteer teaches building a graph based on relationships between questions and answers, e.g. ¶[0112].  One of ordinary skill would have recognized the benefit of quantifying the similarities between the questions and answers and accordingly would have determined a similarity score between the questions and answers, e.g. as taught by Wu.
Regarding claim 10, the combination of Shah and McAteer teaches all the limitations of claim 8 and does not teach but Wu does teach:
wherein the determining the correlation between the sample question and the sample answer subjected to the semantic understanding comprises: obtaining quality information of the sample answer and/or information of a user providing the sample answer (training data includes good and bad answers, ¶[0092]); 
determining a first correlation between the sample question and the sample answer subjected to the semantic understanding based on the quality information and/or information of the user (computes margin between questions and good and bad answers, ¶[0092]); 
determining a second correlation between the sample question and the sample answer subjected to the semantic understanding based on an angle and/or distance between a question word vector corresponding to the sample question and an answer word vector corresponding to the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance); 
and determining the correlation between the sample question and the sample answer subjected to the semantic understanding based on the first correlation and the second correlation (computes similarity between questions and answers based on margin between questions and good and bad answers and vectors, ¶[0092]).  
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data of Shah and McAteer with the similarity scoring of Wu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, McAteer teaches building a graph based on relationships between questions and answers, e.g. ¶[0112].  One of ordinary skill would have recognized the benefit of quantifying the similarities between the questions and answers and accordingly would have determined a similarity score between the questions and answers, e.g. as taught by Wu.

Regarding claim 15, the combination of Shah and McAteer teaches all the limitations of claim 14 and does not teach but Wu does teach:
wherein the determining the correlation between the sample question and the sample answer subjected to the semantic understanding comprises: determining the correlation between the sample question and the sample answer subjected to the semantic understanding based on an angle and/or distance between a question word vector corresponding to the sample question and an answer word vector corresponding to the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance).  
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data of Shah and McAteer with the similarity scoring of Wu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, McAteer teaches building a graph based on relationships between questions and answers, e.g. ¶[0112].  One of ordinary skill would have recognized the benefit of quantifying the similarities between the questions and answers and accordingly would have determined a similarity score between the questions and answers, e.g. as taught by Wu.
Regarding claim 16, the combination of Shah and McAteer teaches all the limitations of claim 14 and does not teach but Wu does teach:
wherein the determining the correlation between the sample question and the sample answer subjected to the semantic understanding comprises: obtaining quality information of the sample answer and/or information of a user providing the sample answer (training data includes good and bad answers, ¶[0092]); 
determining a first correlation between the sample question and the sample answer subjected to the semantic understanding based on the quality information and/or information of the user (computes margin between questions and good and bad answers, ¶[0092]); 
determining a second correlation between the sample question and the sample answer subjected to the semantic understanding based on an angle and/or distance between a question word vector corresponding to the sample question and an answer word vector corresponding to the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance); 
and determining the correlation between the sample question and the sample answer subjected to the semantic understanding based on the first correlation and the second correlation (computes similarity between questions and answers based on margin between questions and good and bad answers and vectors, ¶[0092]).  
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data of Shah and McAteer with the similarity scoring of Wu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, McAteer teaches building a graph based on relationships between questions and answers, e.g. ¶[0112].  One of ordinary skill would have recognized the benefit of quantifying the similarities between the questions and answers and accordingly would have determined a similarity score between the questions and answers, e.g. as taught by Wu.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of  McActeer, further in view of Wu, further in view of Contractor et al, US Pub. No. 2021/0232613, herein referred to as "Contractor", further in view of Vadlamudi, et al, US Pub. No. 2019/0012718, herein referred to as "Vadlamudi".
Regarding claim 20, Shah teaches all the limitations of claim 1 and further teaches:
one or more processing circuits configured to implement operations of the method (processor, e.g. ¶[0091]); 
a display screen configured to display the visual signal for outputting the answer (display screen, e.g. ¶[0054]; see also e.g. Fig. 4 showing user interface); 
a speaker configured to output the audio signal for outputting the answer (speaker, e.g. ¶[0035]); 
wherein the question is an sample question (stores queries and answers, ¶[0034]; see also ¶[0069] discussing applying machine learning to past user interactions)
and comprises at least one of: a question for a structural damage of the target product; a question for reporting an error when the target product is in use; and a question that needs guidance on how to use a certain function of the target product (queries include questions needing guidance (e.g. how do I access the printer, ¶[0056] and Fig. 3, ref. char. 306b); 
the question is obtained after-sales personnel through at least one of a voice call from a user of the target product, and a forum (human agents handle queries, e.g. ¶[0029], using voice interaction, ¶[0042]; see also ¶[0041] discussing a call center); 
the answer is sample answer (stores queries and answers, ¶[0034]; see also ¶[0069] discussing applying machine learning to past user interactions).
However Shah does not teach but McAteer does teach:
and the knowledge graph is generated using a degree of the correlation an edge, and the sample question and the sample answer as entities (builds graph of disjoin question and answers, ¶[0072], and the graph is made up of question word nodes and answer word nodes, which are connected by edges, ¶¶[0075]-[0076]; see also Fig. 3 summarizing process).  
Further, it would have been obvious at the time of filing to combine the automated query resolution of Shah with the use of questions and answers as training data to build a graph as taught by McAteer because Shah suggests doing so, see MPEP 2143.I.G.  That is, Shah teaches responding to customer questions using a knowledge graph, e g. ¶[0034], and machine learning, ¶¶[0031], [0069].  One of ordinary skill would have recognized the knowledge graph and machine learning would need to be trained before it could be used and accordingly would have trained the model in Shah using questions and answers as training data, e.g. as taught by McAteer. 
However the combination of Shah and McAteer does not teach but McAteer does teach but Wu does teach:
the one or more processing circuits are further configured to perform semantic understanding on the sample question and the sample answer by determining the correlation between the sample question and the sample answer subjected to the semantic understanding based on an angle and/or distance between a question word vector corresponding to the sample question and an answer word vector corresponding to the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance); 
calculate the angle and/or distance between the question word vector corresponding to the sample question and the answer word vector corresponding to the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance); 
determine a correlation between every sample question and every sample answer based on a calculation result (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093], see also ¶[0109] discussing Word2vec and distance)
wherein the correlation is represented by a three-component group {Q, R, s}, where Q represents the sample question, R represents the sample answer (determines similarity score (i.e. distance) of question and answer using word vectors, ¶[0093]).
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data of Shah and McAteer with the similarity scoring of Wu because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, McAteer teaches building a graph based on relationships between questions and answers, e.g. ¶[0112].  One of ordinary skill would have recognized the benefit of quantifying the similarities between the questions and answers and accordingly would have determined a similarity score between the questions and answers, e.g. as taught by Wu.
However, the combination of Shah, McAteer and Wu does not explicitly teach:
with smaller angle between the question word vector and the answer word vector and smaller distance between the question word vector and the answer word vector representing greater correlation; 
Nevertheless, it would have been obvious, at the time of filing, for a smaller distance between the question word vector and the answer word vector to greater correlation because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.   That is, Wu teaches determining distance between (i.e. similarity) of question and answer using word vectors, ¶[0093].  One of ordinary skill would have recognized smaller distances represent greater correlations between the vectors.
However, the combination of Shah, McAteer and Wu does not teach but Contractor does teach:
convert a statement with an irregular syntax into a statement with a regular syntax including a statement in a subject-predicate-object (SPO) form (constituency parsing analyzes a sentence in terms of constituents that include a subject (i.e., a noun phrase) and a predicate (i.e., a verb phrase) using decomposition rules to generate grammatically correct English sentences, ¶¶[0022], ; 
summarize the sample question and the sample answer as SPO language fragments represented as word vectors {S, P, O} (subjects, objects and predicates are initially identified from the question and relevant sentences, ¶[0050]; see also ¶[0043] discussing word vectors).
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data and similarity scoring of Shah, McAteer and Wu with the constituency parsing of Contractor because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Shah teaches receiving natural language queries from users, e.g. ¶[0086].  One of ordinary skill would have recognized these inquires may not be grammatically correct and accordingly would have performed constituency parsing on the inquires to correct the grammar, e.g. as taught by Contractor, before analyzing the queries to make the inquires more easily analyzed by the system.
However the combination of Shah, McAteer, Wu and Contractor does not teach but Vadlamudi does teach
wherein the correlation is represented by a three-component group {Q, R, s} and s represents a time correlation between the sample question and the sample answer (a time decay function is estimated based on a time difference between selected pairs, ¶[0066]); 
based on a value of s, the correlation between the sample question and the sample answer may be classified as a strong correlation when s is greater than a first preset value, a weak correlation when s is smaller than the first preset value and greater than a second preset value, and irrelevant when s is smaller than the second preset value (time-decay function shows declines from high affinity to zero affinity, ¶[0077] and Fig. 3-C).
 That is, McAteer teaches determining correlations between questions and answers, e.g. ¶¶[0092]-[0093], Vadlamudi teaches determining a time-decay function between pairs of items.  Thus the combination of Shah, McAteer, Wu, Contractor and Vadlamudi teaches determining correlations between questions and answers using a time-decay function.
Further, it would have been obvious at the time of filing to combine the automated query resolution using questions and answers as training data with similarity scoring and constituency parsing of Shah, McAteer, Wu and Contractor with the time-decay functions of Vadlamudi because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, one of ordinary skill would have recognized the relevancy of questions and answers may decrease over time when providing customer service (e.g. reoccurring problems may get resolved and no longer be asked about).  Accordingly, one of ordinary skill would have modified the automated query resolution using questions and answers as training data with similarity scoring and constituency parsing of Shah, McAteer, Wu and Contractor to reduce the importance of older questions and answer, e.g. using the time-decay functions of Vadlamudi.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang, Xiao, et al. "Knowledge graph embedding based question answering." Proceedings of the twelfth ACM international conference on web search and data mining. 2019 teaches a similar method of question answering using knowledge graphs.
London, US Pub. No. 2015/0142704 teaches a similar method of automated customer support.
Chang et al, US Pub. No. 2020/0004873 teaches a similar method of analyzing questions.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDAN S O'SHEA/Examiner, Art Unit 3629